EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-152120 and 333-103278 on Form S-8 of Mission Community Bancorp of our report dated March31, 2011, except for Note U as to which the date is March 29, 2012, relating to our audit of the consolidated financial statements which appears in this Annual Report on Form 10-K of Mission Community Bancorp for the year ended December31, 2010. Sacramento, California March 29, 2012
